Citation Nr: 1330145	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to an initial rating higher than 10 percent for status post fasciotomy of the left calf for left superficial posterior compartment syndrome and removal of hematoma with status post surgical repair of the left gastrocnemius muscle.    


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder to include major depressive disorder and PTSD, and which granted service connection and a noncompensable rating for status post fasciotomy of the left calf for left superficial posterior compartment syndrome and removal of hematoma with status post surgical repair of the left gastrocnemius muscle (hereinafter left calf muscle injury), effective in April 2007.  The Veteran appealed for service connection for a psychiatric disorder and for a compensable rating for his left calf muscle injury.  

While on appeal, in a December 2009 rating decision, the RO granted a 10 percent rating for the left calf muscle injury, effective in April 2007.  The Veteran continued his appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

It is also noted that during the pendency of the appeal, the RO in a June 2009 rating decision granted service connection for left calf nerve damage and for scar, both following a left calf fasciotomy and surgical repair, assigning a 10 percent rating and noncompensable rating, respectively, effective in November 2008.  As the Veteran did not indicate disagreement with these separately evaluated disability awards related to his left calf muscle injury, and as the RO has not readjudicated the left calf muscle injury claim on appeal in relation to nerve damage and scar of the left calf, the question of higher disability ratings for the left calf nerve damage and scar are not in appellate status and will not be addressed in this decision.  

In June 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran indicated that he was waiving his right to have the RO initially review additional medical evidence (from Michigan Rehabilitation Services) that he was submitting, in accordance with 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Psychiatric Disorder

A review of the record shows that the Veteran has been diagnosed with more than one psychiatric disorder, to include PTSD and depression.  In the March 2008 rating decision, the RO denied the claim seeking benefits for major depressive disorder and PTSD.  In the statement of the case in December 2009, the RO again addressed more than one psychiatric disorder; however, in a June 2011 supplemental statement of the case the RO only addressed the claim in relation to PTSD.  In an April 2012 statement, the Veteran's representative objected to the RO's deletion from consideration the psychiatric disorders other than PTSD.  Additional evidence relevant to a psychiatric disorder other than PTSD has been added to the claims file since the statement of the case, and such has not been considered by the RO in relation to the appealed issue.  

Moreover, it does not appear that the RO has completed development in regard to verifying or corroborating the Veteran's alleged stressors.  On a November 2007 VA examination, the examiner diagnosed major depressive disorder and PTSD (non-combat related), remarking that the stressor was exposure to the "accident-damaged body of a G.I. under his command."  On a May 2011 VA examination, the examiner diagnosed PTSD and concluded that the Veteran's PTSD symptoms were due to or a result of his military service (but not related to any fear of hostile military or terrorist activity).  The examiner referenced four separate stressors reported by the Veteran:  witnessing the disfigurement of a soldier under his command in his unit who had died in a motor vehicle accident while driving at Fort Benning; having another soldier under his command commit suicide in the bathroom; having still another soldier in his unit play the game of Russian roulette in the barracks and shoot himself; and while helping to clear roads, observing the bodies of adults and children who had died during a hurricane.  Other reports in the file regarding the alleged stressors indicate the following:  Sergeant Joe Cortez died in a single vehicle accident and the Veteran was the individual who identified his mutilated remains, notified and consoled (over the ensuing two years) next of kin, and made arrangements for the funeral and burial at Fort Benning cemetery; and the Veteran assisted in Nicaragua in helping to clear roads of debris and dead bodies after a natural disaster struck in 1996 (unclear if it was a hurricane, mudslide, or earthquake).  

The most frequently cited stressor by the Veteran is his viewing the remains of Sergeant Cortez.  Initially, in April 2007 he reported that the accident occurred March 15, 1998 in Columbus, Georgia and that his unit at the time was HHC 2/29, Inf. Regt.  A request to the National Personnel Records Center (NPRC) was made in February 2008, to verify the occurrence of the Cortez motor vehicle accident in March 1998.  In a reply received in March 2008, it was noted that there was no Army casualty listed with the last name of Cortez in 1998.  Later, in a February 2010 statement, the Veteran asserted that the "Fort Benning Causality office" had Sergeant Cortez's accident information dated October 24, 2000 on record (not 1998).  It does not appear that the RO re-submitted a request for corroboration after the Veteran's February 2010 statement listing a different date for the accident.  Additionally, the RO has not requested corroboration of any other stressor cited in the examination reports and statements of the Veteran.  

Moreover, regarding a psychiatric disorder other than PTSD, the Veteran complained in a December 2006 VA outpatient record that he has had worsening feelings of depression since 2003.  In about December 2009, a VA outpatient record indicates that the Veteran reported having developed depression while in the service, which had never been adequately treated (it was noted that he also had untreated PTSD).  VA Outpatient records dated from 2006 to 2011 document complaints of and treatment for major depressive disorder and major depression, and recent mental health reports from Michigan Rehabilitation Services show a diagnosis of dysthymia.  In light of such evidence, there is no opinion from a VA examiner that addresses whether the Veteran has a psychiatric disorder other than PTSD that is attributable to his period of service.  

The Board also notes that at his June 2013 hearing, the Veteran testified that his most recent VA psychiatric examination was conducted the previous week (which he said was not just a normal outpatient treatment evaluation).  The claims file does not contain records of such examination, and they should be associated with the claims file.  

Left Calf Muscle Injury

The Veteran initially underwent a VA examination to assess the nature and severity of the left calf muscle disability in November 2007.  Following that, the Veteran asserted in a November 2008 statement that his left leg condition had worsened, and he was afforded another VA examination in June 2009.  The examiner on that examination indicated that the claims file was unavailable for review.  Further, the examiner concluded that the severity of the Veteran's disability had increased since his 2007 VA examination, as there was increased fatigue, pain, and lack of endurance after repetitive use.  More recently, the Veteran has alleged in a letter dated in June 2011 and received in July 2011 that his left leg injury was "moderately severe and progressively worse."  He stated that he endured severe pain for fear of undergoing another surgery.  

Currently, the Veteran's left calf muscle injury is evaluated as 10 percent disabling for moderate disability under 38 C.F.R. § 4.73, Diagnostic Code 5311, for impairment of muscle group XI (posterior and lateral crural muscles and muscles of the calf).  The next higher rating (20 percent) is assigned for moderately severe disability, and a maximum 30 percent rating is assigned for severe disability.  In light of evidence showing that the Veteran's disability history shows that his left calf injury has progressively worsened over time, that there may be a material change in his condition since his last examination more than four years ago, and that the last examination in 2009 was conducted without the benefit of review of the claims file (see 38 C.F.R. § 4.1, providing that in examinations each disability should be viewed in relation to its history), it is incumbent upon the Board to arrange for the Veteran to undergo another VA examination to assess the current severity of the left calf muscle injury.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than PTSD to include depression. 

2.  Contact the Veteran with notice of the purpose of this remand and afford him opportunity to provide any additional specific information pertaining to the four alleged stressful events of service, particularly informing him of the probative value of any detailed information regarding dates, places, detailed descriptions of events, and/or identifying information concerning individuals involved in the events, including their names, ranks, units of assignment and any other identifying detail.  The Veteran must be advised that when furnishing details of claimed stressful events, he must at a minimum specify precise dates or no more than a 60-day time period in which the alleged stressors occurred.  He should also be advised that he is free to identify and/or submit other information in support of his claim. 

3.  Send a summary report of all statements pertaining to the four stressful events provided by the Veteran in support of his claim and all associated documents to the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center, the National Archives and Records Administration, and Fort Benning Casualty Assistance Center, which should be requested to provide any information that might corroborate each of the Veteran's alleged stressors.  In particular, a request should be made to corroborate the occurrence of Sergeant Joe Cortez's motor vehicle accident in 2000.  

A response, negative or positive, should be associated with the claims file.  The RO should, as indicated, undertake follow-up through appropriate channels to obtain corroboration of the Veteran's claimed stressors.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

4.  Obtain all VA records of the Veteran in relation to examination and treatment for a psychiatric disability and for a left calf muscle injury since March 2011, which has not already been associated with the claims file.  This includes a psychiatric examination that purportedly was conducted the week prior to the Veteran's hearing in early June 2013.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disorder other than PTSD, to include depression, related to his period of service from November 1979 to December 2003. 

The Veteran's claims file must be made available to the VA examiner for review. 

6.  Schedule the Veteran for a VA examination to determine the current level of impairment of his service-connected left calf muscle injury.  The Veteran's file should be made available to the examiner for review. 

The examiner is asked to describe the muscle disability in light of any complaints and clinical findings as they relate to the cardinal signs and symptoms of muscle disability:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the VA examiner is asked to characterize the severity of the left calf muscle injury as slight, moderate, moderately severe, or severe.  

7.  After the development has been completed, adjudicate the claims for service connection for a psychiatric disorder to include PTSD and depression and for an initial rating higher than 10 percent for the left calf muscle injury.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).


